 



Exhibit 10.16
UNSECURED PROMISSORY NOTE (this “Note”)
$10,000,000
December 28, 2006 (the “Note Date”)
     FOR VALUE RECEIVED, NNN Apartment REIT Holdings, L.P., a Virginia limited
partnership (“Borrower”), unconditionally promises to pay NNN Realty Advisors,
Inc., a Delaware corporation (“Lender”), in the manner and at the place
hereinafter provided, the principal amount of Ten Million Dollars ($10,000,000).
     Borrower also promises to pay interest on the unpaid principal amount
hereof from the Note Date until paid in full at a rate per annum equal to the
Interest Rate (capitalized terms used herein and not otherwise defined herein
shall have the meanings provided in Schedule A attached hereto), provided that
any principal amount not paid when due and, to the extent permitted by
applicable law, any interest not paid when due, in each case whether at stated
maturity, declaration, acceleration, demand or otherwise (both before as well as
after judgment), shall bear interest payable upon demand at a rate per annum
equal to the Default Interest Rate. Interest on this Note shall be payable in
arrears on the first day of each month beginning on the Commencement Date, each
date on which an installment of principal is due and payable hereunder, upon any
prepayment of this Note (to the extent accrued on the amount being prepaid) and
at maturity. All computations of interest shall be made by Lender on the basis
of a 365-day year, for the actual number of days elapsed in the relevant period
(including the first day but excluding the last day). In no event shall the
interest rate payable on this Note exceed the maximum rate of interest permitted
to be charged under applicable law.
     1. Maturity Date. The outstanding principal amount of the Note, and any
accrued but unpaid interest thereon, shall be automatically due and payable on
the Maturity Date.
     2. Payments. All payments of principal and interest in respect of this Note
shall be made in lawful money of the United States of America in same day funds
at the office of Lender located at 1551 N. Tustin Avenue, Suite 200, Santa Ana,
California 92705, or at such other place as Lender may direct. Whenever any
payment on this Note is stated to be due on a day that is not a Business Day (as
defined herein), such payment shall instead be made on the next Business Day and
such extension of time shall be included in the computation of interest payable
on this Note. Each payment made hereunder shall be credited first to interest
then due and the remainder of such payment shall be credited to principal, and
interest shall thereupon cease to accrue upon the principal so credited. Each of
Lender and any subsequent holder of this Note agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof the Lender and any
subsequent holder of this Note will mutually agree on the amount of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, however, that the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the obligation
of Borrower hereunder with respect to payments of principal or interest on this
Note. “Business Day” means any day other than a Saturday, Sunday or legal
holiday under the laws of the State of California or

1



--------------------------------------------------------------------------------



 



any other day on which banking institutions located in such state are authorized
or required by law or other governmental action to close.
     3. Prepayments. Borrower shall have the right at any time and from time to
time on or prior to the Maturity Date to prepay the principal of this Note in
whole or in part, without premium or penalty. Any prepayment hereunder shall be
accompanied by the payment of accrued interest on the principal amount of the
Note being prepaid to the date of prepayment.
     4. Covenants. Borrower covenants and agrees that until this Note is paid in
full it will:
     (a) promptly provide to Lender financial and operational information with
respect to Borrower or any of its subsidiaries as Lender may reasonably request;
     (b) promptly after the occurrence of an Event of Default (as defined
herein) or an event, act or condition that, with notice or lapse of time or
both, would constitute an Event of Default, provide Lender with a certificate of
the chief executive officer, chief financial officer or general partner(s) of
Borrower specifying the nature thereof and Borrower’s proposed response thereto;
and
     (c) not merge or consolidate with any other Person (as defined herein), or
sell, lease or otherwise dispose of all or any substantial part of its property
or assets to any other Person.
     “Person” means any individual, partnership, limited liability company,
joint venture, firm, corporation, association, bank, trust or other enterprise,
whether or not a legal entity, or any government or political subdivision or any
agency, department or instrumentality thereof.
     5. Representations and Warranties. Borrower hereby represents and warrants
to Lender that:
     (a) it is a duly organized and validly existing corporation in good
standing under the laws of the jurisdiction of its organization and has the
corporate power and authority to own and operate its properties, to transact the
business in which it is now engaged and to execute and deliver this Note;
     (b) this Note constitutes the duly authorized, legally valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms;
     (c) all consents and grants of approval required to have been granted by
any Person in connection with the execution, delivery and performance of this
Note have been granted;
     (d) the execution, delivery and performance by Borrower of this Note do not
and will not violate any law, governmental rule or regulation, court order or

2



--------------------------------------------------------------------------------



 



agreement to which it is subject or by which its properties are bound or the
charter documents or bylaws of Borrower;
     (e) there is no action, suit, proceeding or governmental investigation
pending or, to the knowledge of Borrower, threatened against Borrower or any of
its subsidiaries or any of their respective assets which, if adversely
determined, would have a material adverse effect on the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and its subsidiaries, taken as a whole, or the ability of Borrower to comply
with its obligations hereunder; and
     (f) the proceeds of the loan evidenced by this Note shall be used by
Borrower for the purpose of acquiring real property.
     6. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:
     (a) failure of Borrower to pay any Installment Payment or interest thereon
due under this Note within five business days after the date due, or failure of
Borrower to pay any principal, interest or other amount due under this Note when
otherwise due, whether at stated maturity, declaration, acceleration, demand or
otherwise; or
     (b) failure of Borrower to perform or observe any other term, covenant or
agreement to be performed or observed by it pursuant to this Note; or
     (c) any representation or warranty made by Borrower to Lender in connection
with this Note shall prove to have been false in any material respect when made;
or
     (d) any order, judgment or decree shall be entered against Borrower
decreeing the liquidation, dissolution or split-up of Borrower; or
     (e) suspension of the usual business activities of Borrower or the complete
or partial liquidation of Borrower’s business; or
     (f) (i) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Borrower in an involuntary case under Title 11 of
the United States Code entitled “Bankruptcy” (as now and hereinafter in effect,
or any successor thereto, the “Bankruptcy Code”) or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed, or any other similar relief shall be granted under any
applicable federal or state law, or (ii) an involuntary case shall be commenced
against Borrower under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Borrower or over all or a substantial part of its property shall have been
entered, or the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower for all or a substantial part of its property shall have
occurred, or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower and, in the
case of any event described in this clause

3



--------------------------------------------------------------------------------



 



(ii), such event shall have continued for 60 days unless dismissed, bonded or
discharged; or
     (g) an order for relief shall be entered with respect to Borrower or
Borrower shall commence a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property, or Borrower shall make an assignment for the benefit of creditors, or
Borrower shall be unable or fail, or shall admit in writing its inability, to
pay its debts as such debts become due, or the board of directors or general
partner(s) of Borrower (or any committee thereof) shall adopt any resolution or
otherwise authorize action to approve any of the foregoing; or
     (h) Borrower shall challenge, or institute any proceedings to challenge,
the validity, binding effect or enforceability of this Note or any endorsement
of this Note or any other obligation to Lender; or
     (i) any provision of this Note or any provision hereof or thereof shall
cease to be in full force or effect or shall be declared to be null or void or
otherwise unenforceable in whole or in part.
     7. Remedies. Upon the occurrence of any Event of Default specified in
Section 6(g) or 6(h) above, and upon Borrower’s receipt of written notice of any
Event of Default from Lender, the principal amount of this Note, together with
accrued interest thereon, shall become immediately due and payable. Upon the
occurrence and during the continuance of any other Event of Default, Lender may,
by written notice to Borrower, declare the principal amount of this Note,
together with accrued interest thereon, to be due and payable, and the principal
amount of this Note, together with such interest, shall thereupon immediately
become due and payable without presentment, further notice, protest or other
requirements of any kind (all of which are hereby expressly waived by Borrower).
From and after any Event of Default until such time as the Event of Default has
been cured, the Default Interest Rate shall be applicable.
     8. Miscellaneous.
     (a) All notices and other communications provided for hereunder shall be in
writing (including telefacsimile communication) and mailed, telecopied or
delivered by overnight courier as follows: if to Borrower, at its address
specified opposite its signature below and, if to Lender, at Lender’s address in
Section 2 above or, in each case, at such other address as shall be designated
by Lender or Borrower. All such notices and communications shall, when mailed,
telecopied or delivered by overnight courier, be effective when deposited in the
mails, sent by telecopier or delivered to the overnight courier, as the case may
be.

4



--------------------------------------------------------------------------------



 



     (b) Borrower shall indemnify Lender against any losses, claims, damages and
liabilities and related expenses, including counsel fees and expenses, incurred
by Lender arising out of or in connection with or as a result of the
transactions contemplated by this Note. In particular, Borrower shall pay all
costs and expenses, including reasonable attorneys’ fees, incurred in connection
with the collection and enforcement of this Note.
     (c) No failure or delay on the part of Lender or any other holder of this
Note to exercise any right, power or privilege under this Note and no course of
dealing between Borrower and Lender shall impair such right, power or privilege
or operate as a waiver of any default or an acquiescence therein, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies expressly provided in this Note are
cumulative to, and not exclusive of, any rights or remedies that Lender would
otherwise have. No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of Lender to any other or
further action in any circumstances without notice or demand.
     (d) Borrower and any endorser of this Note hereby consent to renewals and
extensions of time at or after the Maturity Date, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.
     (e) THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND LENDER
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.
     (f) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR
RELATING TO THIS NOTE MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS
NOTE BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS NOTE. Borrower
hereby agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
Borrower at its address set forth below its signature hereto, such service being
hereby acknowledged by Borrower to be sufficient for personal jurisdiction in
any action against Borrower in any such court and to be otherwise effective and
binding service in every respect. Nothing herein shall affect the right to serve
process in any other

5



--------------------------------------------------------------------------------



 



manner permitted by law or shall limit the right of Lender to bring proceedings
against Borrower in the courts of any other jurisdiction.
     (g) BORROWER AND, BY THEIR ACCEPTANCE OF THIS NOTE, LENDER AND ANY
SUBSEQUENT HOLDER OF THIS NOTE HEREBY IRREVOCABLY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS NOTE AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including, without limitation, contract claims, tort
claims, breach of duty claims and all other common law and statutory claims.
Borrower and, by their acceptance of this Note, Lender and any subsequent holder
of this Note each (i) acknowledges that this waiver is a material inducement to
enter into a business relationship, that each has already relied on this waiver
in entering into this relationship and that each will continue to rely on this
waiver in their related future dealings, and (ii) further warrants and
represents that each has reviewed this waiver with its legal counsel and that
each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS NOTE. In
the event of litigation, this provision may be filed as a written consent to a
trial by the court.
     (h) Borrower hereby waives the benefit of any statute or rule of law or
judicial decision, including without limitation California Civil Code § 1654,
which would otherwise require that the provisions of this Note be construed or
interpreted most strongly against the party responsible for the drafting
thereof.
[Remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the
Note Date at Lender’s address.

            “Borrower”


NNN APARTMENT REIT HOLDINGS, L.P.,
a Virginia limited partnership
   

                  By:   NNN APARTMENT REIT, INC.,
a Maryland corporation, its general partner   

                  By:   /s/ Shannon K S Johnson      Its:   Chief Financial
Officer   

            Address:      1551 N. Tustin Avenue, Suite 200
Santa Ana, CA 92705
   

            “Lender”

NNN REALTY ADVISORS, Inc.,
a Delaware corporation
      By:   /s/ Francene LaPoint      Its:   Chief Financial Officer   

S-1



--------------------------------------------------------------------------------



 



         

SCHEDULE A
DEFINED TERMS
     The following terms used in the Note shall have the following meanings (and
any of such terms may, unless the context otherwise requires, be used in the
singular or the plural depending on the reference):

      Defined Term   Definition
Commencement Date
  February 1, 2007.
Maturity Date
  June 28, 2007.
Interest Rate
  6.86% per annum.
Default Interest Rate
  The rate that is 2% per annum in excess of the Interest Rate.

 
 

Schedule A-1